996 F.2d 1223
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re BRIGGS INVESTMENT COMPANY, Debtor-AppellantDarrell D. SMITH, Plaintiff-Appellee,v.BRIGGS INVESTMENT COMPANY, INC., Defendant-Appellant.
Nos. 89-16741, 89-16742.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted April 10, 1991.Submission Vacated May 14, 1991.Decided June 18, 1993.

1
Before HUG and POOLE, Circuit Judges, and ATKINS,* District Judge.

ORDER OF DISMISSAL

2
The parties' request for voluntary dismissal is GRANTED and the above-captioned appeal is hereby DISMISSED.



*
 The Honorable C. Clyde Atkins, Senior United States District Judge for the Southern District of Florida, sitting by designation